Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered. Claims 1-20 remain pending in the present application.

Response to Arguments
Applicant argued: (1) “The prior art fails to teach identifying an object class for an object portrayed in a digital image at a selected location using an object identification model”, and (2) “The prior art fails to teach selecting one or more modifications corresponding to directional movements based on the object class identified at the selected location”. These arguments have been fully considered, but are moot because they are based on the present amendment.

Claim Objections
Claim 11 recites “identify, from a plurality of object classes, an object class corresponding to an object portrayed in a digital image”. The examiner suggests the following amendment: “identify, from a plurality of object classes, an object class corresponding to an object portrayed in [[a]] the digital image” to clarify that it is the same digital image recited earlier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2011/0074809), in view of Bergman et al. (Pub. No. US 2012/0033875).

a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor (See Claim 21), cause a computing device to: 
identify a user selection of a first location of a digital image within a digital image enhancement user interface (Pars. 39-40);
identify(Par. 14: “the apparatus further comprises means for receiving input indicating a graphical object in said image; and means for applying the editing effect to that graphical object”);
detect a user input gesture across the digital image comprising a first movement in a first direction and a second movement in a second direction (Pars. 59-60. In particular, a diagonal swipe gesture (as illustrated by vector 440 in Fig. 4a) can be broken down into a first movement in the horizontal direction (first editing direction 420) and a second movement in the vertical direction (second editing direction 430));
determine a first modification of a first parameter of the digital image to perform based on the first movement in the first direction(Par. 45: “The controller is configured to apply the editing effect (of increasing the contrast) to a degree corresponding to the input length 325 corresponding to the length in the editing direction 320”. In particular, image contrast corresponds to the first parameter. When a user makes the diagonal swipe gesture, the length of the horizontal component (reference numeral 425 in Fig. 4a) determines the contrast value);
determine a second modification of a second parameter of the digital image to perform based on the second movement in the first direction (Par. 50: “The controller is configured to apply the editing effect (of increasing the brightness) to a degree corresponding to the input length 335 corresponding to the length in the editing direction 330”. In particular, image brightness corresponds to the second parameter. When the user makes the diagonal swipe gesture, the length of the vertical component (reference numeral 435 in Fig. 4a) determines the brightness value); and 
generate an enhanced digital image by making the first modification to the first parameter (Par. 46: “In FIG. 3b the effect is shown as the two different shades having been changed for the graphical object 315”) and the second modification to the second parameter (Par. 51: “In FIG. 3c the effect is shown as the two different shades having been changed for the graphical object 315”).
Chen, however, does not disclose that the object corresponds to an object class that is identified from a plurality of object classes by utilizing an object identification model. Chen also does not disclose that the parameters are selected based on the object class corresponding to the object.
In the same field of image analysis, Bergman teaches identifying objects in a digital image that correspond to particular types of objects (e.g. sky, human face, human skin, foliage, etc.) by utilizing a machine-learning method (See pars. 35, 36 and 117). Note that Bergman suggests in par. 36 that parameters for image enhancement could be selected based on the type of an identified object (“By properly classifying regions of images as corresponding to skin, sky, and foliage, as shown in FIG. 2, different processing techniques appropriate for particular types of objects and features can be applied to each classified region. For example, many consumers prefer smoothed and blue-color-normalized sky in photographs, but also prefer that foliage regions be sharpened to provide fine, sharp detail. Similarly, many consumers prefer smoothed body-skin and facial-skin regions so that image-capture-related aberrations, including chromatic aberrations, noise, and small details are de-emphasized or removed, while, at the same time, prefer preservation and enhancement of fine details of certain facial features, such as eyes, that provide information about mood and expression. Thus, classification of regions within an image allow for applying region-type-specific image-enhancement methods to those regions”).
In light of the above teachings of Bergman, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Chen by selecting parameters for image enhancement based on an object type of an object at the user-selected location, wherein the object type could be identified from a plurality of object types using a machine-learning method. For example, if a sky is identified at the user-selected location, parameters related to smoothing and saturation would be selected for modification. If foliage is identified at the user-selected location, parameters related to sharpening and saturation would be selected for modification. And if a human face is identified at the user-selected location, parameters related to smoothing and skin tone would be selected for modification. The motivation for this modification would have been to allow for applying region-type specific image enhancement method to different regions in a digital image (Bergman, par. 36).

Regarding claim 2, Chen in view of Bergman teaches the non-transitory computer-readable medium as recited in claim 1, wherein the digital image enhancement user interface does not include a visual element for modifying parameter values of the first parameter or parameter values of the second parameter (Figs. 3a-3d of Chen suggest that the user interface does not include visual elements for modifying contrast and brightness. The user only needs to make a diagonal swipe gesture after selecting a location in the image).

Claim 11 recites similar limitations as claim 1, but is directed to a system. Since Chen also discloses such a system (See Claims 1-10), claim 11 can be rejected under the same rationale set forth in the rejection of claim 1.

Regarding claim 14, Chen in view of Bergman teaches the system as recited in claim 11, further storing instructions that, when executed by the at least one processor, cause the system to determine the modification of the parameter of the digital image by identifying a parameter value of the parameter based on the second location within the user interface (Chen, pars. 49-50. In particular, the input length 335 indicates a brightness value which is a function of the distance between the first and second locations).

Regarding claim 15, Chen in view of Bergman teaches the system as recited in claim 14, further storing instructions that, when executed by the at least one processor, cause the system to determine the parameter value of the parameter based on the second location based on at least one of: 
a relative displacement between the second location and an initial location of the user input gesture (Chen, par. 50: “The controller is configured to apply the editing effect (of increasing the brightness) to a degree corresponding to the input length 335 corresponding to the length in the editing direction 330”); or 
a mapping between an absolute position of the second location within the digital image enhancement user interface and the parameter value.

Claim 16 has similar scope as claim 1, and therefore can be rejected under the same rationale set forth in the rejection of claim 1.

Claims 17 and 18 recite similar limitations as respective claims 1 and 2, but are directed to a method. Since Chen also discloses a corresponding method (See Claims 11-20), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim 20 recites a subset of limitations of claim 1, and therefore can be rejected under the same rationale set forth in the rejection of claim 1.

Claim(s) 3, 4, 7, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bergman as applied to claims 1, 11 and 17 above, and further in view of Matsumoto et al. (Pub. No. US 2011/0019029).

Regarding claim 3, Chen in view of Bergman teaches the non-transitory computer-readable medium as recited in claim 1, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to identify the object class 
providing a transparent sensor for display at the first location based on the user selection of the first location within the digital image enhancement user interface (Chen, pars. 81: “In one embodiment the controller is configured to apply the editing effect to an area having a size which size is dependent on a distance from the selected object in a pre-specified direction”, and 84: “In one embodiment the area is determined by an editing mask. In such an embodiment the size of the editing mask is proportionate to the distance from the selected object”. In particular, the editing mask could be thought of as a transparent sensor because it allows editing effects to be seen through it); and
identifying the object class (See the rejection of claim 1 above).
Chen in view of Bergman does not teach the above strike-through limitations.
In the same field of image editing, Matsumoto teaches adjusting hue and brightness parameters of a region in an image based on a detected saturation of a predetermined area (See Abstract).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Matsumoto into Chen by identifying a saturation level (an additional feature) at the user-selected location, and determining a first modification of a hue and a second modification of a brightness of the digital image at the user-selected location based on respective first movement in a first direction and second movement in a second direction, the identified object at the user-selected location, and the identified saturation. The motivation would have been to reduce the shine component in user-selected location in cases where the location comprises a person’s face (Matsumoto, par. 8).

Regarding claim 4, Chen in view of Bergman and Matsumoto teaches the non-transitory computer-readable medium as recited in claim 3, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
detect the one or more additional features of the digital image at the first location by detecting a saturation of the digital image at the first location; 
determine the first modification of the first parameter of the digital image at the first location based on the first movement in the first direction, the object class of the object portrayed in the digital image at the first location, and the saturation of the digital image at the first location (See the rejection of claim 3 above. The hue corresponds to the first parameter).

Regarding claim 7, Chen in view of Bergman and Matsumoto teaches the non-transitory computer-readable medium as recited in claim 4, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to:
determine the second modification of the second parameter of the digital image at the first location based on the second movement in the second direction, the saturation of the digital image at the first location, and the object portrayed in the digital image at the first location (See the rejection of claim 3 above. The brightness corresponds to the second parameter).

Claim 12 recites similar limitations as claim 3, but is directed to a system. Since Chen also discloses such a system (See Claims 1-10), claim 12 can be rejected under the same rationale set forth in the rejection of claim 3.

Regarding claim 13, Chen in view of Bergman and Matsumoto teaches the system as recited in claim 12, further storing instructions that, when executed by the at least one processor, cause the system to identify the one or more additional features of the digital image at the first location by identifying one or more of brightness at the first location or hue at the first location (A person skilled in the art would infer that saturation (an additional feature) is identified by identifying hue. This is because saturation indicates the amount of grey in a hue).

Claim 19 recites similar limitations as claims 3 and 4 combined, but is directed to a method. Since Chen also discloses a corresponding method (See Claims 11-20), claim 19 can be rejected under the same rationales set forth in the rejection of claims 3 and 4.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bergman and Matsumoto as applied to claim 3 above, and further in view of Mukai et al. (Pub. No. US 2012/0293427).

Regarding claim 5, Chen in view of Bergman and Matsumoto teaches the non-transitory computer-readable medium as recited in claim 3, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 

determine the first modification of the first parameter of the digital image at the first location based on the first movement in the first direction, the object class of the object portrayed in the digital image at the first location(See the rejection of claim 1 above).
Chen in view of Bergman and Matsumoto does not teach the above strike-through limitations.
In the same field of image editing, Mukai teaches detecting hue at a user-selected location, and adjusting the hue and saturation values at the selected location based on respective first and second movements in respective first and second directions (See Figs. 41 and 46 and pars. 235-237 and 248-249).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Mukai into Chen to further determine the first modification to the saturation and the second modification to the hue based on the hue at the user-selected location. The motivation would have been to allow the user to adjust both the hue and saturation of a user-selected location using a single gesture, in addition to adjusting the brightness and contrast.

Regarding claim 6, Chen in view of Bergman, Matsumoto and Mukai teaches the non-transitory computer-readable medium as recited in claim 5, wherein the first parameter and the second parameter comprise at least two of: hue, saturation, brightness, contrast, exposure, shadow, highlight, black point, white point, vibrance, clarity, color temperature, or color tint (See the rejection of claim 5 above).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bergman as applied to claim 1 above, and further in view of Walther (Pub. No. US 2016/0011720).

Regarding claim 8, Chen in view of Bergman teaches the non-transitory computer-readable medium as recited in claim 1, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
detect an additional user input gesture associated with the enhanced digital image; and 
in response to the additional user input gesture, transition from displaying the enhanced digital image to displaying the digital image within the digital image enhancement user interface  (Chen, pars. 98-102. In particular, the cited text suggests that a two-finger input gesture in the same direction can provide an “undo” operation).
Chen, however, does not disclose displaying the “undone” image for a duration of the two-finger input gesture.
In the same field of endeavor, Walther teaches displaying an image in its current state until a user releases his fingers from a touch area (See par. 27).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Walther into Chen by displaying the “undone” image for a duration of the two-finger input gesture (i.e. until the fingers are lifted). The motivation would have been to provide a temporary change (Walther, par. 27).

Regarding claim 9, Chen in view of Bergman teaches the non-transitory computer-readable medium as recited in claim 1, further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: 
determine the first parameter of the digital image and the second parameter of the digital image based on a first input mode (In Chen, the input gesture used to adjust both brightness and contrast can be viewed as the first input mode); 
.
Chen does not disclose the above strike-through limitations.
In the same field of endeavor, Walther suggests that a two-finger input gesture can be used to adjust first and second parameters, and a three-finger input gesture can be used to adjust third and fourth parameters (See par. 31). The third finger thus acts as a mode switcher.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the above teaching of Walther into Chen to provide different input modes.

Claim 10 can also be rejected over Chen in view of Bergman and Walther because if the user selects a second location and uses an (n + 1) finger gesture, the third and fourth parameters can be adjusted in the same manner that the first and second parameters are adjusted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571)270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG X NGUYEN/           Primary Examiner, Art Unit 2618